           Case 1:19-cr-00010-DAD-BAM Document 44 Filed 11/13/20 Page 1 of 2


 1 Keith J. Scherer, #6257838
   THE LAW OFFICE OF KEITH J. SCHERER, PC
 2 350 S. Northwest Highway #324
   Park Ridge, IL 60068
 3 Tel: (773) 485-8882
   Fax: (872) 394-5434
 4
   Attorney for Defendant, ERIC LESLIE
 5

 6 Kevin  P. Rooney, Of Counsel #107554
   HAMMERSCHMIDT LAW CORPORATION
   2445 Capitol Street, Suite 150
 7 Fresno, CA 93721
   Tel: (559) 233-5333
 8 Fax: (559) 233-4333

 9 Local Counsel for Defendant, ERIC LESLIE
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00010-DAD
14                                Plaintiff,            STIPULATION REGARDING NEW SENTENCING
                                                        DATE; FINDINGS AND ORDER
15                         v.
16   ERIC LESLIE,                                       DATE: November 16, 2020
17                                                      TIME: 9:00 a.m.
                                 Defendant.             COURT: Hon. Dale A. Drozd
18

19

20                                         STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, the sentencing for the above-captioned defendant was set for

24 November 16, 2020.

25          2.     By this stipulation, the parties now move to continue the sentencing date until March 8,

26 2021.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28      a. Counsel for defendant desires additional time to prepare for sentencing and consult with his

                                                        1
30
          Case 1:19-cr-00010-DAD-BAM Document 44 Filed 11/13/20 Page 2 of 2


 1         client.

 2     b. The government does not object to the continuance.

 3        IT IS SO STIPULATED.

 4

 5        Dated: November 12, 2020                   MCGREGOR W. SCOTT

 6                                                   United States Attorney

 7

 8                                                   /s/ DAVID GAPPA

 9                                                   _____________________________

10                                                   DAVID GAPPA

11                                                    Assistant United States Attorney

12

13

14        Dated: November 12, 2020                   /s/ KEITH SCHERER

15                                                   _____________________________

16                                                   KEITH SCHERER

17                                                   Counsel for Defendant

18

19

20                                               ORDER

21        The sentencing hearing set for November 16, 2020, is continued to March 8, 2021, at 10:00 a.m.
22 in Courtroom 5.

23
     IT IS SO ORDERED.
24

25     Dated:        November 12, 2020
                                                   UNITED STATES DISTRICT JUDGE
26
27

28

                                                     2
30
